Exhibit 99.1 NEWS Charter Reports First Quarter 2010 Financial and Operating Results Strong growth from bundle, high-speed Internet, and commercial services drives improved results St. Louis, Missouri – May 6, 2010 – Charter Communications, Inc. (along with its subsidiaries, the “Company” or “Charter”) today reported financial and operating results for the three months ended March 31, 2010. First Quarter Highlights: · Compared with the prior year, first quarter revenues grew 4.5% on a pro forma 1 basis and 4.4%on an actualbasis, driven by increases in Internet, phone, and commercial customers. · First quarteradjusted EBITDA2 grew 3.4% year-over-year on both a pro forma and actual basis and net income improved to $24 million compared to a net loss of $205 million in the first quarter of 2009 on an actual basis. · Total average monthly revenue per basic video customer (ARPU) for the first quarter increased 9.0% year-over-year to $120.45, driven by increased sales of The Charter BundleTM and advanced services. · Charter added approximately 243,000 revenue generating units (RGUs) during the first quarter, approximately 100,000 more than the year ago quarter. · Free cash flow2 for the first quarter was $205 million and net cash flows from operating activities were $530 million. · Charter continued to enhance its product and service capabilities in the quarter through further Internet speed upgrades and continuing DOCSIS 3.0 and switched digital video (SDV) rollouts. 1Pro forma results are described below in the “Use of Non-GAAP Financial Metrics” section and are provided in the addendum of this news release. 2Adjusted EBITDA and free cash flow are defined in the “Use of Non-GAAP Financial Metrics” section and are reconciled to consolidated net income (loss) and net cash flows from operating activities, respectively, in the addendum of this news release. 1 “We’ve built on the momentum gained late last year, reporting strong first quarter performance driven by bundle, Internet and commercial growth,” said Mike Lovett, President and Chief Executive Officer.“During the quarter, we continued to leverage our operating platform and network capabilities to strengthen our high-speed Internet market advantage, further enhance our digital video offering and broaden our commercial solutions.We’ll continue to simplify and enhance our services by offering value to our customers through the triple play and advanced services.” Key Operating Results All of the following customer and ARPU statistics are presented on a pro forma basis.Charter served approximately 12.9 million revenue generating units (RGUs) as of March 31, 2010, an increase of 401,300 RGUs or about 3.2% over the prior year’s quarter and an increase of 243,000 from the fourth quarter of 2009.Approximately 58.5% of Charter’s residential customers subscribe to a bundle.Charter’s ARPU for the first quarter of 2010 was $120.45, an increase of 9.0% compared to first quarter 2009, primarily as a result of strong growth in triple play and advanced services growth. First quarter 2010 customer changes included the following: · Digital video customers increased by approximately 95,800 and basic video customers decreased by approximately 23,400 during the first quarter.Video ARPU was $67.88 for the first quarter of 2010, up 4.3% year-over-year as we continue to increase digital, high definition and digital video recorder penetration. · High-speed Internet customers grew by approximately 103,700 during the first quarter of 2010, a 44% increase over net additions in the first quarter of 2009.Internet ARPU of $42.31 increased approximately 2.6% compared to the year-ago quarter, as consumer demand for higher Internet speeds continues. · First quarter 2010 net gains of phone customers were approximately 66,900. Phone penetration is now 15.7% as of March 31, 2010.Phone ARPU of $41.69 decreased approximately 3.8%. As of March 31, 2010, Charter served approximately 5.3 million customers, and the Company’s 12.9 million RGUs were comprised of 4.8 million basic video, 3.3 million digital video, 3.2 million Internet and 1.6 million phone customers. 2 First Quarter Results First quarter revenues of $1.735 billion increased 4.5% compared to the year-ago quarter on a pro forma basis and 4.4% on an actual basis, as the Company continued to grow its Internet, phone and the commercial businesses. Internet revenues were $395 million, up 9.7% year-over-year due to an increased number of customers and ARPU growth.Telephone revenues for the 2010 first quarter were $198 million, an 11.9% increase over first quarter 2009, as customers continued to sign up for Charter’s bundled services.Commercial revenues rose to $118 million, a 10.3% increase year-over-year, reflecting increased sales of the Charter Business Bundle® and customer relationship growth.First quarter 2010 video revenues were $926million, essentially flat with the year-ago quarter, as digital and advanced services revenue growth was offset by a decline in basic video customers. Advertising sales revenues were $59 million for the first quarter of 2010, a 9.3% increase compared to the first quarter of 2009, primarily as a result of strong political and automotive advertising. Operating costs and expenses totaled $1.098 billion for the first quarter of 2010, a 5.0% increase compared to the year-ago period, primarily due to increased programming expenses related to annual rate increases. Adjusted EBITDA for the first quarter of 2010 totaled $637 million, an increase of 3.4% compared to the pro forma and actual results for the year-ago period. Charter reported $251 million of income from operations in the first quarter of 2010, compared to $334 million in the first quarter of 2009. Income from operations was affected by increased amortization related to customer relationships and other intangible assets resulting from fresh start accounting, as well as favorable litigation settlements in 2009 that did not recur in 2010. Net income available to shareholders was $24 million in the first quarter of 2010, compared to a loss of $205 million in the first quarter of 2009.The improvement resulted primarily from the reduction of interest expense and nonrecurring tax benefits recorded in the first quarter of 2010.Earnings per share improved to $0.21 in the first quarter of 2010, compared with a loss of $0.54 during the same period last year. Expenditures for property, plant and equipment for the first quarter of 2010 were $310 million, compared to first quarter 2009 expenditures of $269 million related to 3 strategic investments including DOCSIS 3.0 and SDV launches and broadening our business solutions.The Company expects capital spending for the full year to be approximately $1.2 billion, and intends to deploy SDV to more than 60% of its footprint and DOCSIS 3.0 to approximately half of its footprint by year end 2010. Net cash flows from operating activities for the first quarter of 2010 were $530 million, compared to $187 million in the first quarter of 2009, primarily due to reduced interest expense and improvement in adjusted EBITDA. Total principal amount of debt was approximately $12.8 billion as of March 31, 2010.At the end of the first quarter, the Company had liquidity of approximately $950 million, including cash and availability under the Company’s revolving credit facility. Recent Events The Company has received notification from the Securities and Exchange Commission that its registration statement on Form S-1 registering 85,971,442 shares of the Company’s Class A common stock is effective, and those shares are now freely tradable by non affiliates. The Class A common shares are currently quoted on the OTC Bulletin Board under the symbol “CCMM”. The Company has applied to NASDAQ to list its Class A common stock and believes it will be in a position to complete the listing upon filling a vacancy on its audit committee. In April the Company extended its maturity profile, selling an aggregate of $1.6 billion principal amount in two tranches of senior notes due 2018 and 2020, with proceeds used to fund the tender offers for certain senior notes due 2013 and 2014. Conference Call The Company will host a conference call on Thursday, May 6, 2010 at 9:00 a.m. Eastern Time (ET) related to the contents of this release. The conference call will be webcast live via the Company’s website at charter.com.The webcast can be accessed by selecting "Investor & News Center" from the lower menu on the home page.The call will be archived in the "Investor & News Center" in the "Financial Information" section on the left beginning two hours after 4 completion of the call.Participants should go to the call link no later than 10 minutes prior to the start time to register. Those participating via telephone should dial 866-726-7983 no later than 10 minutes prior to the call.International participants should dial 706-758-7055. The conference ID code for the call is 72392123. A replay of the call will be available at 800-642-1687 or 706-645-9291 beginning two hours after the completion of the call through the end of business on May 20, 2010. The conference ID code for the replay is 72392123. Additional Information Available on Website A slide presentation to accompany the conference call will be available on the “Investor & News Center” of our website at charter.com in the “Financial Information” section.A trending schedule containing historical customer and financial data can also be found in the “Financial Information” section. Use of Non-GAAP Financial Metrics The Company uses certain measures that are not defined by Generally Accepted Accounting Principles (“GAAP”) to evaluate various aspects of its business. Adjusted EBITDA, adjusted EBITDA less capital expenditures and free cash flow are non-GAAP financial measures and should be considered in addition to, not as a substitute for, net income (loss) or cash flows from operating activities reported in accordance with GAAP. These terms, as defined by Charter, may not be comparable to similarly titled measures used by other companies. Adjusted EBITDA is reconciled to consolidated net income (loss) and free cash flow is reconciled to net cash flows from operating activities in the addendum of this news release. Adjusted EBITDA is defined as consolidated net income (loss) plus interest expense, income taxes, depreciation and amortization, stock compensation expense and other operating expenses, such as special charges and loss on sale or retirement of assets. As such, it eliminates the significant non-cash depreciation and amortization expense that results from the capital-intensive nature of the Company’s businesses as well as other non-cash or special items, and is unaffected by the Company’s capital structure or 5 investment activities. Adjusted EBITDA less capital expenditures is defined as Adjusted EBITDA minus purchases of property, plant and equipment. Adjusted EBITDA and adjusted EBITDA less capital expenditures are used by management and the Company’s board of directors to evaluate the performance of the Company’s business. For this reason, they are significant components of Charter’s annual incentive compensation program. However, these measures are limited in that they do not reflect the periodic costs of certain capitalized tangible and intangible assets used in generating revenues and the cash cost of financing. Management evaluates these costs through other financial measures. Free cash flow is defined as net cash flows from operating activities, less purchases of property, plant and equipment and changes in accrued expenses related to capital expenditures. The Company believes that adjusted EBITDA and free cash flow provide information useful to investors in assessing Charter’s performance and its ability to service its debt, fund operations and make additional investments with internally generated funds. In addition, adjusted EBITDA generally correlates to the leverage ratio calculation under the Company’s credit facilities or outstanding notes to determine compliance with the covenants contained in the facilities and notes (all such documents have been previously filed with the United States Securities and Exchange Commission). Adjusted EBITDA, as presented, includes management fee expenses in the amount of $35 million and $32 million for the three months ended March 31, 2010 and 2009, respectively, which expense amounts are excluded for the purposes of calculating compliance with leverage covenants. In addition to the actual results for the three months ended March 31, 2010 and 2009, we have provided pro forma results in this release for the three months ended March 31, 2009. We believe these pro forma results facilitate meaningful analysis of the results of operations. Pro forma results in this release reflect certain sales of cable systems in 2009 as if they occurred as of January 1, 2009. Pro forma statements of operations for the three months ended March 31, 2009 and pro forma customer statistics as of March 31, 2009 are provided in the addendum of this news release. 6 About Charter Charter Communications, Inc. (CCMM - OTC Bulletin Board) is a leading broadband communications company and the fourth-largest cable operator in the United States. Charter provides a full range of advanced broadband services, including advanced Charter TVTM video entertainment programming, Charter InternetTM access, and Charter PhoneTM.Charter Business® similarly provides scalable, tailored, and cost-effective broadband communications solutions to business organizations, such as business-to-business Internet access, data networking, video and music entertainment services, and business telephone.Charter's advertising sales and production services are sold under the Charter Media® brand.More information about Charter can be found at www.charter.com. ### Contact: Media:Analysts: Anita LamontMary Jo Moehle 314-543-2215314-543-2397 7 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This release includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the "Securities Act"), and Section 21E of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), regarding, among other things, our plans, strategies and prospects, both business and financial.Although we believe that our plans, intentions and expectations reflected in or suggested by these forward-looking statements are reasonable, we cannot assure you that we will achieve or realize these plans, intentions or expectations.Forward-looking statements are inherently subject to risks, uncertainties and assumptions, including, without limitation, the factors described under "Risk Factors" from time to time in our filings with the Securities and Exchange Commission ("SEC").Many of the forward-looking statements contained in this release may be identified by the use of forward-looking words such as "believe," "expect," "anticipate," "should," "planned," "will," "may," "intend," "estimated," "aim," "on track," "target," "opportunity," “tentative” and "potential," among others.Important factors that could cause actual results to differ materially from the forward-looking statements we make in this release are set forth in other reports or documents that we file from time to time with the SEC, and include, but are not limited to: · our ability to sustain and grow revenues and cash flows from operating activities by offering video, high-speed Internet, telephone and other services to residential and commercial customers, and to maintain and grow our customer base, particularly in the face of increasingly aggressive competition and the difficult economic conditions in the United States; · the impact of competition from other distributors, including but not limited to incumbent telephone companies, direct broadcast satellite operators, wireless broadband providers, and digital subscriber line ("DSL") providers and competition from video provided over the Internet; · general business conditions, economic uncertainty or downturn and the significant downturn in the housing sector and overall economy; · our ability to obtain programming at reasonable prices or to raise prices to offset, in whole or in part, the effects of higher programming costs (including retransmission consents); · our ability to adequately deliver customer service; · the effects of governmental regulation on our business; · the availability and access, in general, of funds to meet our debt obligations, prior to or when they become due, and to fund our operations and necessary capital expenditures, either through (i) cash on hand, (ii) cash flows from operating activities, (iii) access to the capital or credit markets including through new issuances, exchange offers or otherwise, especially given recent volatility and disruption in the capital and credit markets, or (iv) other sources and our ability to fund debt obligations (by dividend, investment or otherwise) to the applicable obligor of such debt; and · our ability to comply with all covenants in our indentures and credit facilities, any violation of which, if not cured in a timely manner, could trigger a default of our other obligations under cross-default provisions. All forward-looking statements attributable to us or any person acting on our behalf are expressly qualified in their entirety by this cautionary statement.We are under no duty or obligation to update any of the forward-looking statements after the date of this release. 8 CHARTER COMMUNICATIONS, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS AND OPERATING DATA (DOLLARS IN MILLIONS, EXCEPT PER SHARE AND SHARE DATA) Successor Predecessor Predecessor Actual Three Actual Three Pro forma Three Months Ended Months Ended Months Ended March 31, 2010 March 31, 2009 % Change March 31, 2009 (a) % Change REVENUES: Video (b) $ $ -0.2
